DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11, 13 – 18 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Banavali et al. (US 2007/0184555 A1) teach a method (Example 1; ¶19) of identifying a hydrocarbon fluid (gasoline ;¶19) containing a gas chromatography marker comprising a non-pyrrolidinone nitrogen-containing compound (e.g., triallyl-1-3,5-triazine-2,4,6(1H,3H,5H)-trione; ¶19), the method comprising: a)    introducing a sample of the hydrocarbon fluid (gasoline) into a gas chromatography system, thereby resulting in a gas chromatography report of the sample (¶19); and b)  identifying the presence of the non-pyrrolidinone nitrogen-containing compound in the hydrocarbon fluid using the gas chromatography report (¶19; See also Examples 2 – 4 and 6 – 8). 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of identifying a hydrocarbon fluid containing a gas chromatography marker comprising a non-pyrrolidinone nitrogen-containing compound and a spectroscopic marker, wherein the non-pyrrolidinone nitrogen-containing compound and the spectroscopic marker are different chemical entities, wherein the non-pyrrolidinone nitrogen-containing compound is a core structure with zero, one, two, or three alkyl or alkenyl side chains of 1 to 12 carbon atoms in length, wherein the core structure is pyrrole, pyrazole, pyrazolone, pyridine, pyridazine, pyrimidine, pyrrole, pyrrolidine, piperidone, piperidine, piperazine, pyrazine, pyridazinone, imidazole, imidazolidone, oxazole, oxazoline, or oxazolidine, the method comprising:
a) introducing a sample of the hydrocarbon fluid into a gas chromatography system, thereby resulting in a gas chromatography report of the sample;
b) identifying the presence of the non-pyrrolidinone nitrogen-containing compound in the hydrocarbon fluid using the gas chromatography report;
c) spectroscopically analyzing a second sample of the hydrocarbon fluid, thereby resulting in a spectroscopic report of the second sample; and
d) identifying the presence of the spectroscopic marker in the hydrocarbon fluid using the spectroscopic report.
Regarding claim 16, the cited prior art neither teaches nor fairly suggests a method of marking a subset of hydrocarbon fluids in circulation within a market and detecting the presence of the marking, the method comprising:
a) adding a gas chromatography marker comprising a non-pyrrolidinone nitrogen- containing compound to the subset of the hydrocarbon fluids in circulation within the market, wherein the non-pyrrolidinone nitrogen-containing compound is a core structure with zero, one, two, or three alkyl or alkenyl side chains of 1 to 12 carbon atoms in length, wherein the core structure is pyrrole, pyrazole, pyrazolone, pyridine, pyridazine, pyrimidine, pyrrole, pyrrolidine, piperidone, piperidine, piperazine, pyrazine, pyridazinone, imidazole, imidazolidone, oxazole, oxazoline, or oxazolidine;
b) selecting a sample of one of the hydrocarbon fluids in circulation within the market;
c) introducing at least a portion of the sample of one of the hydrocarbon fluids in circulation within the market into a gas chromatography system, thereby resulting in a gas chromatography report of the sample;
d) identifying the presence or absence of the non-pyrrolidinone nitrogen-containing compound in the sample using the gas chromatography report, thereby identifying whether the sample is from within or without the subset of hydrocarbon fluids;
e) adding a spectroscopic marker to the subset of the hydrocarbon fluids in circulation within the market, wherein the non-pyrrolidinone nitrogen-containing compound and the spectroscopic marker are different chemical entities;
f) spectroscopically analyzing at least a second portion of the sample of one of the hydrocarbon fluids in circulation within the market, thereby resulting in a spectroscopic report of the sample; and
g) identifying the presence or absence of the spectroscopic marker in the sample using the spectroscopic report, thereby identifying whether the sample is from within or without the subset of hydrocarbon fluids.
Regarding claim 31, the cited prior art neither teaches nor fairly suggests a method of identifying marked hydrocarbon fluids that have been laundered, wherein unlaundered marked hydrocarbon fluids contain a gas chromatography marker and a spectroscopic marker, the gas chromatography marker including a non- pyrrolidinone nitrogen-containing compound, wherein the non-pyrrolidinone nitrogen-containing compound is a core structure with zero, one, two, or three alkyl or alkenyl side chains of 1 to 12 carbon atoms in length, wherein the core structure is pyrrole, pyrazole, pyrazolone, pyridine, pyridazine, pyrimidine, pyrrole, pyrrolidine, piperidone, piperidine, piperazine, pyrazine, pyridazinone, imidazole, imidazolidone, oxazole, oxazoline, or oxazolidine, the non- pyrrolidinone nitrogen-containing compound and the spectroscopic marker are different chemical entities, the method comprising:
a) introducing a first portion of a hydrocarbon fluid sample that is suspecting of having been laundered into a gas chromatography system, thereby resulting in a gas chromatography report of the hydrocarbon fluid sample;
b) spectroscopically analyzing a second portion of the hydrocarbon fluid sample, thereby resulting in a spectroscopic report of the hydrocarbon fluid sample;
c) identifying the presence or absence of the gas chromatography marker using the gas chromatography report and identifying the presence or absence of the spectroscopic marker using the spectroscopic report; and
d) based on the identifying of step c): if the gas chromatography marker and the spectroscopic marker are identified as present, then indicating that the hydrocarbon fluid sample is marked and unlaundered; if the gas chromatography marker is identified as present and the spectroscopic marker is identified as absent, then indicating that the hydrocarbon fluid sample is marked and laundered; and if the gas chromatography marker and the spectroscopic marker are identified as absent, then indicating the hydrocarbon fluid is unmarked.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796